DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 09/08/2020.
Claims 1-9 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and filed on 10/15/2020.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a term used as a substitute for “means” that is a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a workshop system building unit, a mathematical model developing and updating unit, and a dynamic rescheduling scheme solution-finding unit in 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the circuit breaker circuit breaker” in lines 13 and 16.  The limitation of “circuit breaker” is repeated. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites a system and the various components of the system.  Based on the broadest reasonable interpretation of one of ordinary skill in the art, the system claimed is software per se.  A claim that recites a piece of software alone without any link to a hardware component is directed to non-statutory subject matter since there is no relationship between the computer software and hardware components which permits the functionality of the software to be realized.  The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over C. Zhang, X. Yao, W. Tan, Y. Zhang and F. Zhang, “Proactive Scheduling for Job-Shop Based on Abnormal Event Monitoring of Workpieces and Remaining Useful Life Prediction of Tools in Wisdom Manufacturing Workshop” (Herein referred as Zhang et al) pgs. 1-26, 2019, in view of D. Preuveneers, W. Joosen, E. Ilie-Zudor, “Robust digital twin compositions for Industry 4.0 smart manufacturing systems” (Herein referred as Preuveneers et al) 2018 IEEE, pgs. 69-78.

1. Zhang et al discloses a method for prediction of dynamic rescheduling with a digital twin workshop (See: pg. 4 second paragraph, This paper focuses on the proactive scheduling scheme for job-shop based on abnormal event monitoring of workpieces and remaining useful life prediction of tools, which contains dynamics scheduling to respond to abnormal conditions in real-time and proactive scheduling driven by predicted events and the real job-shop experiment platform is built to validate the scheme), the method comprising steps of: 
Step S1: performing movement control and scene optimization on workshop (See: 4.2. System Validation Parameters, There are six workpieces to be machines, each workpiece is machined by three processes, every process can be machined …the processing time on each machine have been determines, the optional machines of each process of every workpiece are shown in Table 3 and the processing time of each process of the corresponding machine is shown in Table 4; pg. 19 AGV is controlled through the wireless transceiver module by the dispatching center, the communication protocol between the dispatching center and AGV is shown in Table 5; 4.3.1. Dynamic Scheduling for Buffer blocking” the machine sequence for workpiece is optimized using MD3GA; only the completion time of workpiece machining is considered in the first evolution and forms the initial scheduling scheme; the change of the optimal solution and the population mean for the first evolution is shown in F), and building digital manufacturing twin workshop system (See: pg. 16 4.1. Machining Prototype platform, a machining prototype platform is built, which is shown in Figure 12); 
Step S2: determining workshop dynamic rescheduling mathematical model that is based on rush order events, predicting times and contents of the rush order events according to real-time twin data provided by the circuit breaker digital manufacturing twin workshop system based on a prediction mechanism that relies on time window setting and order inquiry (See: Abstract, the mathematical model of job-shop scheduling is built, the framework of proactive scheduling is put forward, and the hybrid rescheduling strategy based on real-time events and predicted event is adopted; pg. 2 paragraph four, wide range of uncertainties of the actual product manufacturing, such as new order insertion, raw material shortage, machine failure, and tool wear, etc, and a number of performance requirements need to considered in the production, such as maximum completion time, delivery time, production cost, and inventory….the actual manufacturing workshop is a process combining static, dynamic and proactive scheduling; Fig. 1 Classification of production scheduling models), and further updating the workshop dynamic rescheduling mathematical model with the predicted times and content of the rush order events (See: pg. 6 “3.2. Proactive Scheduling Mathematical Model” when the initial schedule scheme is affected by real-time and predicted disturbance events, the initial scheduling scheme is slightly modified to form the proactive scheduling (dynamic scheduling) scheme; pg. 7 “3.3. Proactive Scheduling Framework”, the affected workpieces, processes, and machine are determined and the scheduling parameters are updated to generate a new dynamic scheduling scheme; Fig. 3 a dynamic and proactive scheduling framework of machine jobs); and 
Step S3: based on the updated workshop dynamic rescheduling mathematical model (See: pg. 7 “3.3. Proactive Scheduling Framework”, the affected workpieces, processes, and machine are determined and the scheduling parameters are updated to generate a new dynamic scheduling scheme; Fig. 3 a dynamic and proactive scheduling framework of machine jobs), using a multi-objective backtracking optimization algorithm, together with a random key encoding and plug-in decoding method, efficiently finding a solution to the workshop dynamic rescheduling mathematical model in a distributed computing platform, thereby obtaining an optimal dynamic rescheduling prediction scheme (See: Abstract, the mathematical model of job-shop scheduling is built, the framework of proactive scheduling is put forward, and the hybrid rescheduling strategy based on real-time events and predicted event is adopted, Then the multi-objective, double encoding, double-evolving, and double-decoding genetic algorithm…the proposed method solves the integration problem of dynamic scheduling and proactive scheduling of processing workpieces…; Fig. 5. A flow chart of the multi-objective, double-encoding, double-evolving, and double-decoding).  
Zhang et al does not disclose circuit breaker and multi-granularity mapping. Preuveneers et al discloses circuit breakers (See: Abstract, evaluate the addition of safeguards to digital twins for smart cyber-physical production system (CPPS) in an Industry 4.0 manufacturing workflow in the form of feature toggles that are managed at runtime by software circuit breakers) and multi granularity mapping (See: Fig. 1 Hierarchical distributed control systems for manufacturing; pg. 70 left side column, the overall control process will be inherently a hybrid combination of hierarchical and heterarchical cooperating processes).
It would have been obvious before the effective filing date to combine the manufacturing workflow as taught by Preuveneers et al to proactive scheduling of Zhang et al would be to increase the robustness of interacting digital twins by avoiding local errors from cascading through the distributed production or manufacturing workflow (Preuveneers et al, Abstract).

2. Zhang et al discloses The method of claim 1, wherein the step of performing, movement control and scene optimization on workshop is achieved by: performing workshop geometric texture modeling, workshop equipment action modeling, workshop semantic modeling, workshop movement control and workshop scene optimization for the workshop (See: 4.2. System Validation Parameters, There are six workpieces to be machines, each workpiece is machined by three processes, every process can be machined …the processing time on each machine have been determines, the optional machines of each process of every workpiece are shown in Table 3 and the processing time of each process of the corresponding machine is shown in Table 4; pg. 16 4.1. Machining Prototype platform, a machining prototype platform is built, which is shown in Figure 12; pg. 19 AGV is controlled through the wireless transceiver module by the dispatching center, the communication protocol between the dispatching center and AGV is shown in Table 5; 4.3.1. Dynamic Scheduling for Buffer blocking” the machine sequence for workpiece is optimized using MD3GA; only the completion time of workpiece machining is considered in the first evolution and forms the initial scheduling scheme; the change of the optimal solution and the population mean for the first evolution is shown in F); 
Zhang et al does not disclose but Preuveneers et al discloses circuit breaker and multi-granularity mapping(See: Abstract, evaluate the addition of safeguards to digital twins for smart cyber-physical production system (CPPS) in an Industry 4.0 manufacturing workflow in the form of feature toggles that are managed at runtime by software circuit breakers; Fig. 1 Hierarchical distributed control systems for manufacturing; pg. 70 left side column, the overall control process will be inherently a hybrid combination of hierarchical and heterarchical cooperating processes).
It would have been obvious before the effective filing date to combine the manufacturing workflow as taught by Preuveneers et al to proactive scheduling of Zhang et al would be to increase the robustness of interacting digital twins by avoiding local errors from cascading through the distributed production or manufacturing workflow (Preuveneers et al, Abstract).

3. Zhang et al discloses the method of claim 1, wherein the workshop dynamic rescheduling mathematical model based on the rush order events is generated through automatic update based on a predefined workshop production dynamic scheduling rule (See: pg. 8 “3.4. Proactive Scheduling Strategy” paragraph three, proactive scheduling adopts event-driven rescheduling based on predicted future disturbances, the disturbance events (such as tool life exhausted event, etc) are predicted according to real-time data and historical data collected in the manufacturing workshop before the disturbance events occur), in which 19the circuit breaker workshop production dynamic scheduling rule includes: generating and executing an initial scheduling scheme first, if one said rush order event arrives or a future more optimal scheduling scheme is found, decoding and executing a corresponding rescheduling scheme, and further re-performing rescheduling prediction; and if no said rush order events arrive or no future more optimal scheduling schemes are found, performing corresponding rescheduling prediction based on variation of prediction time sections in a time window, until production operation in the workshop stops (See: Fig. 5, a flow chart of the multi-objective, double-encoding, double-evolving, and double-decoding genetic algorithm; pg 14 “3.5.6. Double Decoding”, Fig. 10 and corresponding texts).  
Zhang et al does not disclose but Preuveneers et al discloses circuit breaker (See: Abstract, evaluate the addition of safeguards to digital twins for smart cyber-physical production system (CPPS) in an Industry 4.0 manufacturing workflow in the form of feature toggles that are managed at runtime by software circuit breakers).
It would have been obvious before the effective filing date to combine the manufacturing workflow as taught by Preuveneers et al to proactive scheduling of Zhang et al would be to increase the robustness of interacting digital twins by avoiding local errors from cascading through the distributed production or manufacturing workflow (Preuveneers et al, Abstract).

4. Zhang et al discloses the method of claim 1, wherein the times of the rush order events are predicted based on the time window setting, and the contents of the rush order events are predicted based on the order inquiry (See: Abstract, the mathematical model of job-shop scheduling is built, the framework of proactive scheduling is put forward, and the hybrid rescheduling strategy based on real-time events and predicted event is adopted; pg. 2 paragraph four, wide range of uncertainties of the actual product manufacturing, such as new order insertion, raw material shortage, machine failure, and tool wear, etc, and a number of performance requirements need to considered in the production, such as maximum completion time, delivery time, production cost, and inventory….the actual manufacturing workshop is a process combining static, dynamic and proactive scheduling; Fig. 1 Classification of production scheduling models).  

5. Zhang et al discloses the method of claim 4, wherein the time window setting is achieved by: dividing operation time of the workshop into plural prediction time sections, and acquiring all the prediction time sections in a given future time period during real-time operation for production of as times at which dynamic rush order events happen (See: Abstract, the mathematical model of job-shop scheduling is built, the framework of proactive scheduling is put forward, and the hybrid rescheduling strategy based on real-time events and predicted event is adopted; pg. 2 paragraph four, wide range of uncertainties of the actual product manufacturing, such as new order insertion, raw material shortage, machine failure, and tool wear, etc, and a number of performance requirements need to considered in the production, such as maximum completion time, delivery time, production cost, and inventory….the actual manufacturing workshop is a process combining static, dynamic and proactive scheduling; Fig. 1 Classification of production scheduling models).  
Zhang et al does not disclose but Preuveneers et al discloses circuit breaker (See: Abstract, evaluate the addition of safeguards to digital twins for smart cyber-physical production system (CPPS) in an Industry 4.0 manufacturing workflow in the form of feature toggles that are managed at runtime by software circuit breakers).
It would have been obvious before the effective filing date to combine the manufacturing workflow as taught by Preuveneers et al to proactive scheduling of Zhang et al would be to increase the robustness of interacting digital twins by avoiding local errors from cascading through the distributed production or manufacturing workflow (Preuveneers et al, Abstract).

6. Zhang et al discloses the method of claim 4, wherein the order inquiry is achieved by: checking all normal order events that are likely to cut in in the future, generating n+1 states including a "no new order cut in" state and "new order cut in" states for new orders J-J,, in which the no new order cut in state is for real-time optimization of subsequent production operation in the workshop when there is an absence of said rush orders, and the new order cut in state is for optimization prediction of the rescheduling scheme after each said order event cuts in (See: pg. 6, 3.2 Proactive Scheduling Mathematical Model).  

7. Zhang et al discloses a system for prediction of dynamic rescheduling with a digital twin workshop (See: pg. 4 second paragraph, This paper focuses on the proactive scheduling scheme for job-shop based on abnormal event monitoring of workpieces and remaining useful life prediction of tools, which contains dynamics scheduling to respond to abnormal conditions in real-time and proactive scheduling driven by predicted events and the real job-shop experiment platform is built to validate the scheme), the system comprising:
 a workshop system building unit, a mathematical model developing and updating unit, and a dynamic rescheduling scheme solution-finding unit, the workshop system building unit (See: 4.2. System Validation Parameters, the system configuration of scheduling algorithm programming and verification is as follows: Core i5 processor, 2.5 GHz dominant frequency….scheduling algorithm is programmed using MATLAB), serving to perform movement control and scene optimization on a workshop (See: 4.2. System Validation Parameters, There are six workpieces to be machines, each workpiece is machined by three processes, every process can be machined …the processing time on each machine have been determines, the optional machines of each process of every workpiece are shown in Table 3 and the processing time of each process of the corresponding machine is shown in Table 4; pg. 19 AGV is controlled through the wireless transceiver module by the dispatching center, the communication protocol between the dispatching center and AGV is shown in Table 5; 4.3.1. Dynamic Scheduling for Buffer blocking” the machine sequence for workpiece is optimized using MD3GA; only the completion time of workpiece machining is considered in the first evolution and forms the initial scheduling scheme; the change of the optimal solution and the population mean for the first evolution is shown in F), and building a circuit breaker digital manufacturing twin workshop system (See: pg. 16 4.1. Machining Prototype platform, a machining prototype platform is built, which is shown in Figure 12);
 20the mathematical model developing and updating unit, serving to determine a circuit breaker workshop dynamic rescheduling mathematical model based on rush order events, to predict times and contents of the rush order events according to real-time twin data provided by the digital manufacturing twin workshop system based on a prediction mechanism that relies on time window setting and order inquiry (See: Abstract, the mathematical model of job-shop scheduling is built, the framework of proactive scheduling is put forward, and the hybrid rescheduling strategy based on real-time events and predicted event is adopted; pg. 2 paragraph four, wide range of uncertainties of the actual product manufacturing, such as new order insertion, raw material shortage, machine failure, and tool wear, etc, and a number of performance requirements need to considered in the production, such as maximum completion time, delivery time, production cost, and inventory….the actual manufacturing workshop is a process combining static, dynamic and proactive scheduling; Fig. 1 Classification of production scheduling models), and to further update the circuit breaker workshop dynamic rescheduling mathematical model according to the predicted times and contents of the rush order events (See: pg. 6 “3.2. Proactive Scheduling Mathematical Model” when the initial schedule scheme is affected by real-time and predicted disturbance events, the initial scheduling scheme is slightly modified to form the proactive scheduling (dynamic scheduling) scheme; pg. 7 “3.3. Proactive Scheduling Framework”, the affected workpieces, processes, and machine are determined and the scheduling parameters are updated to generate a new dynamic scheduling scheme; Fig. 3 a dynamic and proactive scheduling framework of machine jobs); and 
the dynamic rescheduling scheme solution-finding unit, serving to efficiently find a solution to the workshop dynamic rescheduling mathematical model in a distributed computing platform based on the updated workshop dynamic rescheduling mathematical model (See: pg. 7 “3.3. Proactive Scheduling Framework”, the affected workpieces, processes, and machine are determined and the scheduling parameters are updated to generate a new dynamic scheduling scheme; Fig. 3 a dynamic and proactive scheduling framework of machine jobs), using a multi-objective backtracking optimization algorithm, together with a random key encoding and plug-in decoding method, thereby obtaining an optimal dynamic rescheduling prediction scheme (See: Abstract, the mathematical model of job-shop scheduling is built, the framework of proactive scheduling is put forward, and the hybrid rescheduling strategy based on real-time events and predicted event is adopted, Then the multi-objective, double encoding, double-evolving, and double-decoding genetic algorithm…the proposed method solves the integration problem of dynamic scheduling and proactive scheduling of processing workpieces…; Fig. 5. A flow chart of the multi-objective, double-encoding, double-evolving, and double-decoding).  
Zhang et al does not disclose circuit breaker and multi-granularity mapping. Preuveneers et al discloses circuit breakers (See: Abstract, evaluate the addition of safeguards to digital twins for smart cyber-physical production system (CPPS) in an Industry 4.0 manufacturing workflow in the form of feature toggles that are managed at runtime by software circuit breakers) and multi granularity mapping (See: Fig. 1 Hierarchical distributed control systems for manufacturing; pg. 70 left side column, the overall control process will be inherently a hybrid combination of hierarchical and heterarchical cooperating processes).
It would have been obvious before the effective filing date to combine the manufacturing workflow as taught by Preuveneers et al to proactive scheduling of Zhang et al would be to increase the robustness of interacting digital twins by avoiding local errors from cascading through the distributed production or manufacturing workflow (Preuveneers et al, Abstract).

8. Zhang et al discloses the system of claim 7, wherein the circuit breaker workshop dynamic rescheduling mathematical model based on the rush order events is generated through automatic update based on a predefined circuit breaker workshop production dynamic scheduling rule (See: pg. 8 “3.4. Proactive Scheduling Strategy” paragraph three, proactive scheduling adopts event-driven rescheduling based on predicted future disturbances, the disturbance events (such as tool life exhausted event, etc) are predicted according to real-time data and historical data collected in the manufacturing workshop before the disturbance events occur).  

9. Zhang et al discloses the system of claim 8, wherein the times of the rush order events are predicted based on the time window setting, and the contents of the rush order events are predicted based on the order inquiry (See: pg. 2 paragraph four, wide range of uncertainties of the actual product manufacturing, such as new order insertion, raw material shortage, machine failure, and tool wear, etc, and a number of performance requirements need to considered in the production, such as maximum completion time, delivery time, production cost, and inventory….the actual manufacturing workshop is a process combining static, dynamic and proactive scheduling; pg. 6, “3.2. Proactive Scheduling Mathematical Model”, the completion time of the ith workpiece of equation 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al (“A Digital Twin-Based Approach for Designing and Multi-Objective Optimization of Hollow Glass Production Line” H. Zhang, Q. Liu, X. Chen, D. Zhange, J. Leng, IEEE 2017) disclose:
	
    PNG
    media_image1.png
    363
    445
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        05/03/2022